LawRence, Judge:
It has been stipulated and agreed between the parties to this proceeding that the issues in these appeals for reappraisement relating to certain silver-plated table or kitchen utensils “are the same in all material respects as the issues decided in United States v. Wm. S. Pitcairn Corp., Suit 4513, C. A. D, 334, and that the record in said case may be incorporated herein.”
Upon the agreed facts of record I find the export value of said merchandise, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise involved herein, and that such values are the appraised values, less the additions .made by the importer on entries because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.